Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 12, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MA et al. (US 20190021123).

Regarding claim 1, 12, 13, MA et al. (US 20190021123) teaches a communication control method (fig. 10, second terminal device (WE)), comprising: 
receiving, by a wireless node, from a base station, information for the wireless node to establish a control connection between the wireless node and the base station through a relay node (fig. 10, par. 290, WE receives Secure transmission mode request from the eNB through the relay node, UE,), the control connection being used to transmit, between the wireless node and the base station through the relay node, control information related to the wireless node (par. 66, 290, where the radio bearer configuration complete signaling is used to indicate that configuration of the dedicated radio bearer for transmitting the radio resource connection management signaling of the second terminal device is completed; the second terminal device has enabled the secure transmission mode); and 
starting, by the wireless node, establishment of the control connection, based on the received information (fig. 10, par. 29, based on the secure transmission mode configuration complete message from the second terminal device (WE), that the second terminal device (WE) has enabled the secure transmission mode).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20190021123) in view of ZANDER et al. (US 20160286567).

Regarding claim 4, MA does not explicitly teach the communication control method according to claim 1, further comprising: receiving, by the wireless node, specification information indicating a first path or a second path as a downlink path, the 
But, ZANDER in a similar or same field of endeavor teaches r receiving, by the wireless node, specification information indicating a first path or a second path as a downlink path (par. 62, 65, 67, 92, access point node grants for the UE using direct connection between UE and eNB or through relay), the first path being a path from the base station to the first wireless node via the relay node, and the second path being a path from the base station to the wireless node not via the relay node (par. 62, direct connection between UE and eNB or through relay); and 
receiving, by the wireless node, downlink information from the base station through the first path or the second path, based on the specification information (par. 62, receiving or sending data using direct connection between UE and eNB or through relay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of ZANDER in the system of MA to select direct or relay path.
The motivation would have to select best path between for communication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MA et al. (US 20190141771) teaches a communication control method, comprising: 
receiving, by a wireless node, from a base station, information for the wireless node to establish a control connection between the wireless node and the base station through a relay node (par. 163, base station sends the third reconfiguration message to the remote terminal; par. 164, the third reconfiguration message is used to instruct the remote terminal to delete link configuration information and/or a buffered data packet tat); and 
starting, by the wireless node, establishment of the control connection, based on the received information (par. 166, 167).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/17/2021